United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
PORTSMOUTH NAVAL SHIPYARD,
)
Portsmouth, NH, Employer
)
___________________________________________ )
R.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director,

Docket No. 07-84
Issued: March 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 11, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated June 16, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he is
entitled to a schedule award.
FACTUAL HISTORY
On January 18, 2002 appellant, then a 45-year-old electrician, filed a traumatic injury
claim alleging that he was electrocuted on his left hand while connecting wires in the
performance of duty. He did not stop work. On February 19, 2003 the Office accepted

appellant’s claim for sensory disturbance electric shock exposure to the left hand and forearm.
Appellant received appropriate compensation benefits.
On March 24, 2004 appellant filed a claim for a schedule award.
By letter dated April 2, 2004, the Office requested that appellant’s physician provide an
opinion regarding appellant’s work-related condition and whether he had reached maximum
medical improvement. The Office advised the physician to utilize the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (hereinafter
A.M.A., Guides) and provide an opinion regarding whether appellant had any impairment, and if
so, the percentage of impairment with an explanation of how the calculation was derived.
In an April 23, 2004 report, Dr. Andre Benoit, Board-certified in family medicine, noted
appellant’s history of injury and treatment. He conducted a physical examination and related
that appellant was aware of an “altered sensation described as numbness involving all his
fingertips, possibly more in the ulnar distribution.” Dr. Benoit noted that appellant did not
believe that there was any limitation in range of motion in his wrist, hand or finger joints due to
the electrical injury.
By letter dated September 16, 2004, the Office advised appellant that it had received
Dr. Benoit’s report. However, Dr. Benoit did not address maximum medical improvement,
provide pertinent objective findings or provide a percentage of impairment rating.
In a September 20, 2004 report, Dr. Benoit advised that two-point discrimination was
intact in all fingers of the left hand, that appellant had negative Tinel’s and Phalen’s signs, that
there was no atrophy and that intrinsic muscle strength was equal compared to the right and left.
He noted that appellant did not appear to have an obvious motor loss; however, Dr. Benoit
explained that he did not have access to the A.M.A., Guides and suggested that referral to
another physician was warranted.
On January 4, 2005 appellant advised the Office that he was obtaining a report from a
specialist regarding his impairment.
By letter dated January 31, 2005, the Office requested that Dr. James Kuhn, a Boardcertified orthopedic surgeon, provide an opinion regarding the extent of any permanent
impairment due to appellant’s accepted condition.
In reports dated February 11 and 23, 2005, Dr. Kuhn reviewed appellant’s history of
injury and treatment. He conducted an examination and indicated that appellant had
“paresthesias in the ulnar nerve distribution to include the ulnar aspect of the long finger.”
Dr. Kuhn advised that there was a sharp cut-off in the ulnar nerve distribution with the exception
of the long finger and that the median nerve was mildly dysesthetic. He added that appellant had
full range of motion of the joints of the left upper extremity. Dr. Kuhn also indicated that he had
two-point discrimination which was intact in the radial, median and ulnar nerve distributions on
the right and left. He explained that for the left hand two-point discrimination was three
millimeters in the left ulnar distribution and two millimeters throughout the remainder and that
he had two millimeters for two-point discrimination in the right hand. On July 8, 2005 Dr. Kuhn
noted that examination showed diminished sensation in the ulnar nerve distribution of the left
2

hand from the mid forearm distally and that appellant had dysesthesias. He referred to Table 16101 and indicated that appellant had a 70 percent sensory deficit with decreased superficial
cutaneous sensibility and pain. Dr. Kuhn multiplied the value for sensory deficit by seven
percent, the maximum upper extremity impairment due to nerve dysfunction with sensory deficit
below the forearm. He determined that this would result in an upper extremity impairment of
five percent.
By letters dated October 25, 2005, January 18, April 11 and 28, 2006, appellant requested
the status of his claim for a schedule award.
By letter dated May 12, 2006, the Office requested that the Office medical adviser review
the medical evidence and provide his opinion regarding whether appellant had any impairment.
In a May 16, 2006 report, the Office medical adviser noted appellant’s history of injury
and treatment. He noted that on April 23, 2004 Dr. Benoit advised that appellant had awareness
of an altered sensation but “no awareness of diminished motor strength.” The Office medical
adviser reviewed the reports dated February 11 and July 8, 2005 from Dr. Kuhn who initially,
found that appellant had a normal sensory examination and then on July 8, 2005 he
“inexplicably” opined that his examination of appellant on February 11, 2005 showed
“diminished sensation in the ulnar nerve distribution of the left hand from the mid forearm
distally.” He further noted that Dr. Kuhn indicated that appellant had “demonstrably diminished
two-point sensation in this area as well as dysesthesias.” The Office medical adviser determined
that under Table 16-15 appellant’s two-point discrimination of less than or equal to six
millimeters demonstrated no sensory loss and a zero percent sensory quality impairment.2 He
noted that despite appellant’s subjective complaints there was no objective sensory loss of the
left upper extremity. The Office medical adviser noted that the date of maximum medical
improvement was September 20, 2004, the date that appellant’s sensory examination
demonstrated no objective sensory deficit.
By decision dated June 16, 2006, the Office denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.4 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of

1

A.M.A., Guides 482.

2

Id. at 447, Table 16-5.

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8107.

3

uniform standards applicable to all claimants.5 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6
ANALYSIS
The evidence of record is insufficient to establish that appellant has any impairment of
his left hand due to his accepted injury.
By letter dated April 2, 2004, the Office requested that appellant’s physician submit a
report in which he described his condition and determined whether appellant was entitled to an
impairment rating. Appellant was also provided a copy of this letter. However, Dr. Benoit
explained that he did not have access to the A.M.A, Guides and did not provide an impairment
rating. Appellant subsequently obtained an impairment rating from his physician, Dr. Kuhn, a
Board-certified orthopedic surgeon.
In reports dated February 11 and July 8, 2005, Dr. Kuhn conducted a physical
examination and opined that appellant was entitled to an impairment rating of five percent to the
left hand. However, in obtaining this rating, he opined that appellant had a sensory deficit of 70
percent under Table 16-10 of the A.M.A., Guides which he multiplied by the maximum
impairment of 7 percent sensory deficit for ulnar nerve dysfunction below the forearm, under
Table 16-15,7 to conclude that appellant was entitled to an impairment of 5 percent to the left
upper extremity. However, Dr. Kuhn did not explain how he arrived at these values in light of
the previous findings of Dr. Benoit who on April 23, 2004 indicated that appellant showed no
limits in range of motion and who, in his September 20, 2004 report, related that two-point
discrimination was intact in all the fingers of the left hand. Additionally, he also noted on
February 23, 2005 that the left hand two-point discrimination was three millimeters in the left
ulnar distribution and two millimeters throughout the remainder and that he had two millimeters
for two-point discrimination in the right hand. However, when providing an impairment rating
on July 8, 2005 Dr. Kuhn noted that his examination showed “demonstrably” diminished
sensation in the ulnar nerve distribution of the left hand from the mid forearm distally and that
appellant had dysesthesias. He did not address his apparent discrepancy in his reports.
Therefore, Dr. Kuhn’s opinion is of limited probative value.
In a May 16, 2006 report, the Office medical adviser noted appellant’s history of injury
and treatment. He explained why the values for diminished two-point sensation could not be
utilized as indicated and referenced the reports of Dr. Benoit, dated April 23, 2004, who noted
that appellant had “no awareness of diminished motor strength.” The Office medical adviser
also explained that Dr. Kuhn initially noted that appellant had a normal sensory examination and
then on July 8, 2005 “inexplicably” opined that his examination of February 11, 2005 showed
“diminished sensation in the ulnar nerve distribution of the left hand from the mid forearm
distally.” He further noted that Dr. Kuhn had previously indicated in his July 8, 2005 report that
5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

20 C.F.R. § 10.404.

7

Although, Dr. Kuhn did not specifically list this table, the value of seven percent was obtained from this table.

4

appellant had “demonstrably diminished two-point sensation in this area as well as dysesthesia.”
The Office medical adviser explained that under Table 16-15 two-point discrimination of less
than or equal to six millimeters demonstrated no sensory loss and warranted no sensory
impairment.8 He noted that despite appellant’s subjective complaints there was no objective
sensory loss of the left upper extremity and opined that he reached maximum medical
improvement on September 20, 2004. In the absence of objective findings warranting a rating
under the A.M.A., Guides, the medical evidence did not support a schedule award as there was
no demonstrable impairment of the right upper extremity.
Appellant did not submit any medical reports from a physician explaining how, pursuant
to the fifth edition of the A.M.A., Guides, his accepted conditions of sensory disturbance electric
shock exposure to the left hand and forearm caused a permanent impairment to a scheduled
member of the body. As noted above, the Office evaluates schedule award claims pursuant to
the standards set forth in the A.M.A., Guides. Appellant has the burden of proof to submit
medical evidence supporting that he has permanent impairment of a schedule member of the
body.9 As such evidence has not been submitted, he has not established entitlement to a schedule
award.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.

8

A.M.A., Guides 447, Table 16-5.

9

See Annette M. Dent, 44 ECAB 403 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2006 is affirmed.
Issued: March 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

